Title: To Thomas Jefferson from John Jay, 24 October 1787
From: Jay, John
To: Jefferson, Thomas



Dr Sr.
Office for foreign Affairs 24th. October 1787

Since the 8 Ult. when I last wrote to you, I have been favored with your Letters of the 6 and 15 Augt. last, which together with the Papers mentioned in the first of them, were immediately laid before Congress. Altho the Opinion of the most judicious and well informed seems to be that France and Britain will avoid War, and unite their Councils and their Efforts to preserve Peace, yet as great Events are often produced by latent and little Circumstances, especially between Courts who distrust each other, I should not be surprized if notwithstanding their Wishes to the contrary, something should happen to frustrate their pacific Designs.

You will receive herewith enclosed, two Letters from me dated the 27 July concerning the consular convention, with a Commission to you to form one; and also a certified copy of an act of Congress of the 23 July on the Subject of the Morocco Treaty and Papers. The want of a safe and private Conveyance has until now delayed the Transmission of these Letters and this Act. I also enclose the following Papers, vizt.
1. A certified Copy of an Act of Congress of 28th. Septr. respecting Duties on goods imported by foreign consuls.
2. A certified Copy of an act of 2d. Octr. Instant, instructing you not to promote any Negociation for transferring the Debt due to France from the U. States.
3. A certified Copy of an act of 11 Octr. Instant, approving the Manner in which the prize Money due to the Crews of the bon homme Richard and Alliance has been quotaed by France, and directing the board of Treasury to distribute it accordingly.
4. A certified Copy of an act of 12 Octr. Inst., reappointing you Minister plenipotentiary at the Court of Versailles, together with a Commission and Letter of Credence, and a copy of the latter for your Information.
5. A certified Copy of an act of 12 Octr. Inst. constituting the Residue of the Money appropriated the 14 Feby. 1785 for Treaties with Morocco &ca., a Fund for redeeming the american Captives at Algiers, and a Duplicate of the act of 18 July instructing you to redeem them.
6. A certified Copy of an act of the 16 Octr. Inst: directing you to have a Medal struck in honor of Chevalier Jones, and a copy of a Letter to his most Christian Majesty of the same Date on the same Subject. Congress were pleased to order that he should be the Bearer of this Letter; but I nevertheless think it proper that you should have a Copy of it.
7. Copy of a Letter of the 26 Ult. which I this Day received from the Governor of Rhode Island, requesting me to transmit to you the Papers which accompanied it, and which I now transmit accordingly.
8. A Copy of the fœderal Government proposed by the late Convention.
9. The Requisition of Congress passed the 11 Inst., and their printed Journals from the 10 May to 25 Septr. last, which with those heretofore sent will compleat your Set from the 6 Novr. 1786. I also send the newspapers from 8 Septr. to this Day.

As to the claims of certain Individuals against the State of So. Carolina, I have by order of Congress sent an Extract from your Letter on that Subject, together with a Copy of the papers relative to it, to the Governor of that State, in order that they may thereupon take such Measures as the Good Faith of the State and the Justice due to the Individuals in Question may appear to dictate.
The number of States represented in Congress almost daily diminishes, and I much fear will soon be so reduced as not to leave them in Capacity to dispatch any Business requiring nine.
Congress has been pleased to comply with the Request of Mr. Adams to return, and I enclose a Copy of their act on that Head.
As yet I am not authorized to say any thing relative to the proposed post office Convention. A Report on that Subject has lain for many Months before Congress, and still remains undecided.
What will be the fate of the new Constitution, as it is called, cannot easily be conjectured. At present the Majority seems to be in favor of it, but there will probably be a strong opposition in some of the States, particularly in this and Pensylvania.
I have the honor to be with great Esteem & Regard, Dr Sr your most obt. & hble. Servt.,

John Jay

